                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION


AVA SUE VERCHER,                                        §
                                                        §
                          Plaintiff                     §
                                                        §
v.                                                      §          CIVIL NO. A-19-CV-00508-LY
                                                        §
KNIGHT-SWIFT TRASPORTATION                              §
HOLDINGS, INC.,                                         §
                                                        §
                          Defendant                     §

                             REPORT AND RECOMMENDATION
                        OF THE UNITED STATES MAGISTRATE JUDGE

TO:     THE HONORABLE LEE YEAKEL
        UNITED STATES DISTRICT JUDGE

        Before this Court is Defendant’s Motion to Dismiss for Plaintiff’s Failure to State a

Claim Against Defendant Knight-Swift Transportation, Inc., filed on June 17, 2019 (Dkt. No.

10). The Plaintiff did not file a response. The District Court referred the above motion to the

undersigned Magistrate Judge for Report and Recommendation pursuant to 28 U.S.C.

§ 636(b)(1)(B), Federal Rule of Civil Procedure 72 and Rule 1(d) of Appendix C of the Local

Rules of the United States District Court for the Western District of Texas (“Local Rules”).

                                             I. BACKGROUND

        This case stems from an automobile collision between Ava Sue Vercher (“Vercher”) and

an employee of Knight-Swift Transportation Holdings, Inc. (“Knight-Swift”)1 on April 5, 2017.

Vercher, who is proceeding pro se, alleges that the driver of a trucking vehicle owned by Knight-

Swift failed to exercise ordinary care in the operation of the vehicle and “ran Plaintiff’s vehicle



1 Defendant has notified the Court that Vercher incorrectly identified Knight-Swift Transportation Holdings, Inc. as
“Knight-Swift Transportation, Inc.” in her Original Petition. Accordingly, the Court HEREBY SUBSTITUTES
“Knight-Swift Transportation Holdings, Inc.” for “Knight-Swift Transportation, Inc.” in the style of this case.
off of Interstate 45 Highway” causing her to suffer bodily injuries and emotional distress. Dkt.

No. 1-1 at ¶ 11.

       Vercher, a Texas resident, originally filed this lawsuit in the 261st Judicial District Court

of Travis County, Texas on April 9, 2019 against Knight-Swift, an Arizona corporation, alleging

negligence and seeking damages for her past and future medical expenses, pain and suffering,

mental anguish, loss of living quarters, loss of earning capacity and exemplary damages. See

Vercher v. Knight-Swift Transp., Inc., No. D-1-GN-19-002000 (261st Dist. Ct., Travis County,

Tex. April 9, 2019). On May 10, 2019, Knight-Swift removed the case to federal court pursuant

to 28 U.S.C. § 1332 on the basis of diversity jurisdiction. Dkt. No. 1.

       Knight-Swift has now filed the instant Motion to Dismiss arguing that Vercher’s lawsuit

should be dismissed under Federal Rules of Civil Procedure 8 and 12(b)(6) because (1)

Vercher’s negligence claim is barred by the two-year statute of limitations contained in Tex. Civ.

Prac. & Rem. Code § 16.003(a), and (2) Vercher fails to allege sufficient facts to state a viable

claim for negligence under Texas law. Vercher failed to respond to the Motion to Dismiss.

                                     II. LEGAL STANDARD

       Rule 8(a)(2) of the Federal Rules of Civil Procedure governs the requirements for

pleadings that state a claim for relief, requiring that a pleading contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” The standard for the

adequacy of complaints under Rule 8(a)(2) is now a “plausibility” standard found in Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007), and its progeny. Under this standard, “factual

allegations must be enough to raise a right to relief above the speculative level . . . on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Id. at 555–

56. If a pleading only contains “labels and conclusions” and “a formulaic recitation of the



                                                  2
elements of a cause of action,” the pleading does not meet the standards of Rule 8(a)(2). Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

       Federal Rule of Civil Procedure 12(b)(6) allows a party to move to dismiss an action for

failure to state a claim upon which relief can be granted. In deciding a Rule 12(b)(6) motion to

dismiss for failure to state a claim, “[t]he court accepts all well-pleaded facts as true, viewing

them in the light most favorable to the [nonmovant].” In re Katrina Canal Breaches Litig., 495

F.3d 191, 205 (5th Cir. 2007) (internal quotation marks omitted). The Supreme Court has

explained that a complaint must contain sufficient factual matter “to state a claim to relief that is

plausible on its face.” Ashcroft, 556 U.S. at 678 (quoting Twombly, 550 at 570). “A claim has

facial plausibility when the [nonmovant] pleads factual content that allows the court to draw the

reasonable inference that the [movant] is liable for the misconduct alleged.” Id. The court’s

review is limited to the complaint, any documents attached to the complaint, and any documents

attached to the motion to dismiss that are central to the claim and referenced by the complaint.

Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

                                         III. ANALYSIS

       As noted above, Knight-Swift moves to dismiss this lawsuit under Federal Rules of Civil

Procedure 8 and 12(b)(6) based on the statute of limitations contained in Tex. Civ. Prac. & Rem.

Code § 16.003(a), and for failing to allege sufficient facts to state a viable claim for negligence

under Texas law. Knight-Swift filed the Motion to Dismiss on June 17, 2019 and it was served

on Vercher by mail. According to the Local Rules, Vercher’s response to the Motion was due

within 14 days of the Motion’s filing, on or before July 5, 2019. See Local Court Rule CV-

7(e)(2) (responses to dispositive motions due within 14 days of motion’s filing); Fed. R. Civ. P.

6(a), (d) (adding three days to response deadline for service by mail). To date, Vercher has not



                                                 3
filed a response to the Motion to Dismiss. Pursuant to Local Rule CV-7(e), if there is no

response filed within the time period prescribed by the rules, the court may grant the motion as

unopposed. Accordingly, the Court could recommend that the District Court grant the Motion to

Dismiss as unopposed under Local Rule CV-7(e). However, in light of the Plaintiff’s pro se

status, the Court will address the merits of the Motion to Dismiss.

       Under Texas law, the statute of limitations for a negligence claim is two years. Tex. Civ.

Prac. & Rem. Code Ann. § 16.003(a); Henderson v. Republic of Texas, 672 F. App’x 383, 384

(5th Cir. 2016). This limitations period begins to run when a wrongful act occurs that causes a

legal injury, even if the injury is not immediately discovered and all damages have not yet

occurred. See Provident Life & Acc. Ins. Co. v. Knott, 128 S.W.3d 211, 221 (Tex. 2003). A

plaintiff must both file suit and serve process on the defendant within the limitations period or

her claim is time-barred. Henderson, 672 F. App’x at 384.

       The motor vehicle accident at issue occurred and limitations began to run on April 5,

2017. See Herrera v. Price ex rel. Price, 2019 WL 580846, at *3 (Tex. App. Feb. 13, 2019, no

pet.) (finding that limitations period began to run on the date of the motor vehicle accident).

Accordingly, Vercher was required to file her negligence lawsuit by April 5, 2019. Because

Vercher failed to file her lawsuit by April 5, 2019, it is barred by the statute of limitations.

       While courts generally give pro se litigants an opportunity to amend their pleadings prior

to dismissal, the Court is not required to do so when the amendment would be futile. See Briggs

v. Mississippi, 331 F.3d 499, 508 (5th Cir. 2003); Martin’s Herend Imps., Inc. v. Diamond &

Gem Trading U.S. Am. Co., 195 F.3d 765, 771 (5th Cir. 1999). Since Vercher’s negligence claim

is barred by the statute of limitations, permitting her to amend would be futile. See Williams v.

United States, 2017 WL 2348801, at *2 (N.D. Tex. Apr. 13, 2017) (denying leave to amend



                                                   4
where claims were time-barred under the applicable statute of limitations), report and

recommendation adopted, 2017 WL 2335616 (N.D. Tex. May 30, 2017); Wilder v. Ogden

Ragland Mortg., 2017 WL 1053917, at *3 (N.D. Tex. Feb. 14, 2017) (denying leave to amend

when claims were time-barred), report and recommendation adopted, 2017 WL 1036738 (N.D.

Tex. Mar. 17, 2017). Accordingly, the Court will recommend that the Motion to Dismiss should

be granted in this case.2

                                     IV. RECOMMENDATION

        The undersigned RECOMMENDS that the District Court GRANT Defendant Knight-

Swift Transportation Holdings, Inc.’s Motion to Dismiss for Plaintiff’s Failure to State a Claim

Against Defendant Knight-Swift Transportation Holdings, Inc. (Dkt. No. 10) and DISMISS

Plaintiff’s case in its entirety. IT IS FURTHER ORDERED that this case be removed from the

Magistrate Court’s docket and returned to the docket of the Honorable Lee Yeakel.

                                            V. WARNINGS

        The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections.

See Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure

to file written objections to the proposed findings and recommendations contained in this Report

within fourteen (14) days after the party is served with a copy of the Report shall bar that party

from de novo review by the District Court of the proposed findings and recommendations in the

Report and, except upon grounds of plain error, shall bar the party from appellate review of

unobjected-to proposed factual findings and legal conclusions accepted by the District Court. See


2 Because Vercher’s negligence lawsuit is barred by the statute of limitations, the Court need not address
Defendant’s arguments regarding the lack of sufficient factual allegations to support her negligence claim.

                                                    5
28 U.S.C. § 636(b)(1)(c); Thomas v. Arn, 474 U.S. 140, 150–53 (1985); Douglass v. United

Servs. Auto. Ass’n, 79 F.3d 1415, 1428– 29 (5th Cir. 1996) (en banc).

       SIGNED this 15th day of July, 2019.




                                     SUSAN HIGHTOWER
                                     UNITED STATES MAGISTRATE JUDGE




                                               6
